         Case 18-60018 Document 92 Filed in TXSB on 02/15/19 Page 1 of 2



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
HECTOR DURAN
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 241
Fax: (713) 718-4670
                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                    §       CASE NO.
                                          §
GARDEN OAKS MAINTENANCE                   §       18-60018 (DRJ)
ORGANIZATION, INC.                        §       (Chapter 11)
                                          §
       DEBTORS                            §

    NOTICE OF RECONSTITUTED COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7, by and
through the undersigned counsel, who pursuant to 11 U.S.C. § 1102(a) hereby reconstitutes the
Committee of Unsecured Creditors in these cases:

                  Members                                   Counsel for Member
 1. Peter Shun-Hsien Chang
    1326 Sue Barnett Drive
    Houston, TX 77018
    Tel. 832-876-7945
    E-Mail: hygog0079@yahoo.com


 2. Cheryl Luck
    810 Azalea Street
    Houston, TX 77018
    Tel. 713-408-9949
    E-Mail: cheryl.luckspaces@gmail.com
         Case 18-60018 Document 92 Filed in TXSB on 02/15/19 Page 2 of 2




 3. Patricia Mehrkam
    1082 Gardenia
    Houston, TX 77018
    Tel. 832-693-4301
    E-Mail: standrewsepiscopal@hotmail.com
 4. Gary C. Ingram
    14027 Memorial Drive, Suite 258
    Houston, TX 77079
    Tel. 832-217-0170
    E-Mail: ingram.gary@gmail.com

Dated: February 15, 2019                      Respectfully Submitted,

                                              HENRY G. HOBBS, JR.
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:     /s/ Hector Duran
                                                      Hector Duran
                                                      Trial Attorney
                                                      Texas Bar No. 00783996
                                                      515 Rusk, Suite 3516
                                                      Houston, TX 77002
                                                      Telephone: (713) 718-4650 x 241
                                                      Fax: (713) 718-4670

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on this 15th day of February, 2019.

                                              /s/ Hector Duran
                                              Hector Duran, Trial Attorney




                                                 2
